
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.7


         GRAPHIC [g588053.jpg]

This agreement is entered into as of November 1, 2002 between Asbury Automotive
Group, Inc. ("Asbury") and Robert D. Frank ("Executive"), a key employee of
Asbury, in order to provide for an agreed-upon compensation in the event that
Executive's employment is terminated as defined in this agreement.

1. Severance Pay Arrangement

        If a Termination (as defined below) of Executive's employment occurs at
any time during Executive's employment, Asbury will pay Executive 12 months of
Executive's base salary as of the date of Termination as Severance Pay. Payment
(subject to required withholding) will be made by Asbury to Executive monthly on
the regular payroll dates of Asbury starting with the date of Termination.

        If Executive participates in a bonus compensation plan at the date of
Termination, Severance Pay will also include a portion of the target bonus for
the year of Termination in an amount equal to the target bonus multiplied by the
percentage of such year that has expired through the date of Termination.

        In addition, Executive shall be entitled for 12 months following the
date of Termination to continue to participate at the same level of coverage and
Executive contribution in any health, dental, disability and life insurance
plans, as may be amended from time to time, in which Executive was participating
immediately prior to the date of Termination. Such participation will terminate
30 days after Executive has obtained other employment under which Executive is
covered by equal benefits. Executive agrees to notify Asbury promptly upon
obtaining such other employment. At the option of Executive, COBRA coverage will
be available, as provided by company policy, at the termination of the extended
benefits provided above.

2. Change of Control Arrangement

        In the event that a Termination occurs at any time within two years
after a Change of Control, then (1) the term "12 months" in the first and third
paragraphs of Section 1 of this agreement shall be replaced with "36 months" and
(2) the term "one year" in Section 5 and Section 6 of this agreement shall be
replaced with "36 months". For purposes of this Section, "Change of Control"
shall having the meaning ascribed to such term in Asbury's 2002 Stock Option
Plan, as such plan may be amended from time to time.

3. Definition of Termination Triggering Severance Pay

        A "Termination" triggering the Severance Pay set forth above in Sections
1 and 2 is defined as (1) termination of Executive's employment by Asbury for
any reason, except death, disability, retirement, voluntary resignation or
"cause", or (2) termination by Executive because of mandatory relocation of
Executive's current principal place of business to a location more than 50 miles
away, or (3) Asbury's reduction of Executive's base salary, or (4) any material
diminution of Executive's duties or job title, except in a termination for
"cause", death, "disability," retirement or voluntary resignation. The
definition of "cause" is: (a) Executive's gross negligence or serious misconduct
(including, without limitation, any criminal, fraudulent or dishonest conduct)
that is injurious to Asbury or any of its affiliates; or (b) Executive being
convicted of, or entering a plea of nolo contendere to, any crime that
constitutes a felony or involves moral turpitude; or (c) Executive's material
breach of Sections 4, 5 or 6 below or (d) Executive's willful and continued
failure to substantially perform Executive's duties with Asbury or
(e) Executive's material breach of a material written policy of Asbury. The
definition of

--------------------------------------------------------------------------------


"disability" is a physical or mental disability or infirmity that prevents the
performance by Executive of his duties lasting (or likely to last, based on
competent medical evidence presented to Asbury) for a continuous period of six
months or longer.

4. Confidential Information Nondisclosure Provision

        During and after employment with Asbury, Executive agrees not to
disclose to any person (other than to an employee or director of Asbury or any
affiliate and except as may be required by law) and not to use to compete with
Asbury or any affiliate any confidential or proprietary information, knowledge
or data that is not in the public domain that was obtained by Executive while
employed by Asbury with respect to Asbury or any affiliate or with respect to
any products, improvements, customers, methods of distribution, sales, prices,
profits, costs, contracts, suppliers, business prospects, business methods,
techniques, research, trade secrets or know-how of Asbury or any affiliate
(collectively, "Confidential Information"). In the event Executive's employment
terminates for any reason, Executive will deliver to Asbury on or before the
date of termination all documents and data of any nature pertaining to
Executive's work with Asbury and will not take any documents or data or any
reproduction, or any documents containing or pertaining to any Confidential
Information. Executive agrees that in the event of a breach by Executive of this
provision, Asbury shall be entitled to inform all potential or new employers of
this provision and to cease payments and benefits that would otherwise be made
pursuant to Sections 1 and 2 above, as well as to obtain injunctive relief and
damages which may include recovery of amounts paid to Executive under this
agreement.

5. Non-Solicitation of Employees

        Executive agrees that for a period of one year following final payment
to Executive as required under Sections 1and 2, Executive shall not directly or
indirectly solicit for employment or employ any person who, at any time during
the 12 months preceding such last day of Executive's employment, is or was
employed by Asbury or any affiliate or induce or attempt to persuade any
employee of Asbury or any affiliate to terminate their employment relationship.
Executive agrees that in the event of a breach by Executive of this provision,
Asbury shall be entitled to inform all potential or new employers of this
provision and to cease payments and benefits that would otherwise be made
pursuant to Sections 1 and 2 above, as well as to obtain injunctive relief and
damages which may include recovery of amounts paid to Executive under this
agreement.

6. Covenant Not to Compete

        While Executive is employed by Asbury, Executive shall not directly or
indirectly engage in, participate in, represent or be connected with in any way,
as an officer, director, partner, owner, employee, agent, independent
contractor, consultant, proprietor or stockholder (except for the ownership of a
less than 5% stock interest in a publicly-traded corporation) or otherwise, any
business or activity which competes with the business of Asbury or any affiliate
unless expressly consented to in writing by the Chief Executive Officer of
Asbury (collectively, "Covenant Not To Compete").

        In the event Executive's employment terminates for any reason, the
provisions of the Covenant Not To Compete shall remain in effect for a period of
one year following final payment to Executive as required under Sections 1 and
2, except that the prohibition above on "any business or activity which competes
with the business of Asbury or any affiliate" shall be limited to Autonation,
Sonic, Lithia, United Auto Group and other public groups. Executive shall
disclose in writing to Asbury the name, address and type of business conducted
by any proposed new employer of Executive if requested in writing by Asbury.
Executive agrees that in the event of a breach by Executive of this Covenant Not
To

2

--------------------------------------------------------------------------------


Compete, Asbury shall be entitled to inform all potential or new employers of
this Covenant and to cease payments and benefits that would otherwise be made
pursuant to Sections 1 and 2 above, as well as to obtain injunctive relief and
damages which may include recovery of amounts paid to Executive under this
agreement.

7. Parachute Payment Limitation

        Notwithstanding anything in this agreement to the contrary, if any
severance pay or benefits payable under this agreement (without the application
of this Section 7), either alone or together with other payments, awards,
benefits or distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with Asbury or any
of its affiliates (the "Total Payments"), would constitute a "parachute payment"
(as defined in Section 280G of the U.S. Internal Revenue Code of 1986, as
amended, and regulations thereunder (the "Code")), then [the following shall
occur:

(a)tax counsel selected by Asbury's independent auditors and acceptable to
Executive shall compute the net present value to Executive of all the Total
Payments after reduction for the excise taxes imposed by Code Section 4999 and
for any normal income taxes that would be imposed on Executive if such Total
Payments constituted Executive's sole taxable income; and

(b)said tax counsel shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as "Excess
Parachute Payments" (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive's sole taxable income.

        If the result derived in clause (a) above is greater than the result
derived in clause (b) above by more than 10% of the result derived in clause (b)
above, then Asbury shall pay Executive the full amount of the Total Payments
without reduction. If the result derived from clause (a) above is not greater
than the result derived in clause (b) above by more than 10% of the result
derived in clause (b) above, then Asbury shall pay Executive the maximum Total
Payments possible without any such Total Payments being characterized as Excess
Parachute Payments. The determination of how such Total Payments will be reduced
shall be made by Executive in good faith after consultation with Asbury.

3

--------------------------------------------------------------------------------


GENERAL PROVISIONS


A. Employment is At Will

        Executive and Asbury acknowledge and agree that Executive is an "at
will" employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this agreement shall be construed as an express or
implied contract of employment.

B. Execution of Release

        As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, Executive agrees to execute a release of
all claims arising out of Executive's employment or termination, including, but
not limited to, any claim of discrimination, harassment or wrongful discharge
under local, state or federal law.

C. Other Provisions

        This agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of Executive and Asbury, including any
successor to Asbury.

        The transfer of Executive from Asbury to any of its affiliates shall not
be deemed to be a termination pursuant to clause (1) of Section 3 of this
agreement until such time as Executive is no longer employed by Asbury or any of
its affiliates. If Executive is transferred to an affiliate of Asbury,
references to "Asbury" herein shall be deemed to include the applicable
affiliate to which Executive is transferred.

        The headings and captions are provided for reference and convenience
only and shall not be considered part of this agreement.

        If any provision of this agreement shall be held invalid or
unenforceable, such holding shall not affect any other provisions, and this
agreement shall be construed and enforced as if such provisions had not been
included.

        Any disputes arising under or in connection with this agreement shall be
resolved by third party mediation of the dispute and, if such dispute is not
resolved within 30 days, by binding arbitration, to be held in New York City,
New York, in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Each party shall bear
his or its own costs of the mediation, arbitration or litigation.

        All notices and other communications required or permitted under this
agreement shall be in writing (including a facsimile or similar writing) and
shall be deemed given when (1) delivered personally, (2) sent by certified or
registered mail, postage prepaid, return receipt requested or delivered by
overnight courier (provided that a written acknowledgment of receipt is obtained
by the overnight courier) to the party concerned at the address indicated below
or to such changed address as such party may subsequently give such notice of or
(3) if given by facsimile, at the time transmitted to the respective facsimile
numbers set forth below, or to such other facsimile number as either party may
have furnished to the other in writing in accordance herewith, and the
appropriate confirmation

4

--------------------------------------------------------------------------------


received (or, if such time is not during a business day, at the beginning of the
next such business day); provided, however, that notice of change of address
shall be effective only upon receipt:

If to Asbury:   Asbury Automotive Group, Inc.
c/o General Counsel
3 Landmark Square
Suite 500
Stamford, CT 06901
Facsimile: (203) 356-4474
If to Executive:
 
To the most recent address and facsimile
number, if applicable, of Executive set forth
in the personnel records of Asbury.

        This agreement supercedes any and all agreements between Asbury and
Executive relating to payments upon termination of employment or severance pay
and may only be modified in writing signed by Asbury and Executive.

        This agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.

        All payments hereunder shall be subject to any required withholding of
federal, state, local and foreign taxes pursuant to any applicable law or
regulation.

        No provision of this agreement shall be waived unless the waiver is
agreed to in writing and signed by Executive and the Chief Executive Officer of
Asbury. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

        This agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

BY EXECUTIVE   BY ASBURY AUTOMOTIVE GROUP, INC. /s/ Robert D. Frank

--------------------------------------------------------------------------------

  /s/ Kenneth B. Gilman

--------------------------------------------------------------------------------

Print Name:   Print Name and Title:       Robert D. Frank

--------------------------------------------------------------------------------

  Kenneth B. Gilman

--------------------------------------------------------------------------------

    President

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.7



GENERAL PROVISIONS
